DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a division of application No. 16/736,767 filed on January 7, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (Lee, US 2004/0257488).
Re Claim 1: As shown in Figs. 3 and 4, Lee discloses a display device comprising: 
a substrate 110;
a gate line 121 disposed on the substrate 110;
a first insulating layer 140 disposed on the gate line 121;
a data line 171 disposed on the first insulating layer 140, wherein an edge of the data line 171 is perpendicular to an edge of the gate line 121;
a transistor comprising a source or drain electrode 173 or 175, wherein the (source or) drain electrode 175 comprises an extension (on top of storage electrode 133) that overlaps the first insulating layer 140;
a second insulating layer 180 overlapping each of the data line 171 and the extension and including a contact hole 181b that exposes a portion of the extension; and
a pixel electrode 190 directly contacting the portion of the extension,
wherein, in a plan view of the display device, the contact hole 181b has a straight side that is oriented at an angle relative to the edge of the data line, and wherein the angle is about 45 degrees, which is in a range of 15 degrees to 75 degrees.
It is noted that in Fig. 3, the data line 171 comprises a lower portion containing the source electrode 173 and being perpendicular to the gate line 121.
Re Claim 2: The display device of claim 1, wherein the angle is about 45 degrees, which is in a range of 40 degrees to 50 degrees.
Re Claim 3: The display device of claim 1, wherein the contact hole 181b has a quadrangular structure (square structure) in the plan view of the display device as shown in Fig. 3.
Re Claim 4: The display device of claim 3, wherein a diagonal line of the quadrangular structure is parallel to the edge of the data line 171 in the plan view of the display device as shown in Fig. 3.
Re Claim 10: The display device of claim 1, as shown in Fig. 4, further comprising a liquid crystal layer 3 disposed on the pixel electrode 190 and partially disposed inside the contact hole 181b. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, US 2017/0322468) in view of Lee et ail. (Lee, US 2004/0257488).
Re Claim 1: As shown in Figs. 1 and 2, Kim discloses a display device comprising: 
a substrate 110;
a gate line 122 disposed on the substrate 110;
a first insulating layer 130 disposed on the gate line 122;
a data line 162 disposed on the first insulating layer 130, wherein an edge of the data line 171 is perpendicular to an edge of the gate line 122;
a transistor 167 comprising a source or drain electrode 165 or 166, wherein the (source or) drain electrode 166 comprises an extension (on top of coupling electrode 125) that overlaps the first insulating layer 130;
a second insulating layer 171-174 overlapping each of the data line 162 and the extension and including a contact hole 184 that exposes a portion of the extension (Fig. 2); and
a pixel electrode 181 directly contacting the portion of the extension.
Kim does not disclose that, in a plan view of the display device, the contact hole has a straight side that is oriented at an angle relative to the edge of the data line, and wherein the angle is about 45 degrees, which is in a range of 15 degrees to 75 degrees.
As shown in Figs. 3 and 4, Lee discloses a display device comprising a second insulating layer 180 overlapping each of the data line 171 and the extension of the drain electrode 175 and including a contact hole 181b that exposes a portion of the extension (Fig. 4); and
a pixel electrode 190 directly contacting the portion of the extension,
wherein, in a plan view of the display device, the contact hole 181b has a straight side that is oriented at an angle relative to the edge of the data line, and wherein the angle is about 45 degrees, which is in a range of 15 degrees to 75 degrees.
It is noted that in Fig. 3, the data line 171 comprises a lower portion containing the source electrode 173 and being perpendicular to the gate line 121.
Thus, it would have been obvious to one having skill in the art at the time the invention was made rearrange a contact hole such that, in a plan view of the display device, the contact hole has a straight side that is oriented at an angle relative to the edge of the data line, and wherein the angle is about 45 degrees, which is in a range of 15 degrees to 75 degrees in order to make a contact  between the pixel electrode and the extension of the drain electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 2: The display device of claim 1, wherein the angle is about 45 degrees, which is in a range of 40 degrees to 50 degrees as shown in Fig. 3 of Lee.
Re Claim 3: The display device of claim 1, wherein the contact hole 181b has a quadrangular structure (square structure) in the plan view of the display device as shown in Fig. 3 of Lee.
Re Claim 4: The display device of claim 3, wherein a diagonal line of the quadrangular structure is parallel to the edge of the data line 171 in the plan view of the display device as shown in Fig. 3 of Lee.
Re Claim 9: The display device of claim 1, as shown in Figs. 1 and 2 of of Kim, further comprising:
a first shielding electrode 183 disposed on the second insulating layer 171-174 and overlapping the data line 162 (Fig. 1)[0106-0109]; and
a second shielding electrode 183 extending from the first shielding electrode and overlapping the transistor 167 (Fig. 2).
Re Claim 10: The display device of claim 1, as shown in Fig. 2 of Kim, further comprising a liquid crystal layer 200 disposed on the pixel electrode 181 and partially disposed inside the contact hole 184. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 26, 2022